Exhibit 32.2 CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER AND CHIEF ACCOUNTING OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT of 2002 Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, I, Liu Yanyan, Chief Financial Officer of China Modern Agricultural Information, Inc., hereby certify, that: 1. The Quarterly Report on Form 10-Q for the quarter ended March 31, 2013, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report of Form 10-Q for the quarter ended March 31, 2013, fairly presents, in all material respects, the financial condition and results of operations of China Modern Agricultural Information, Inc. Date: May 15, 2013 By: /s/ Liu Yanyan Liu Yanyan Chief Financial Officer (Principal Financial Officer and Chief Accounting Officer)
